UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2133


MICHAEL C. WORSHAM,

                Plaintiff – Appellant,

          v.

TRAVEL OPTIONS, INC.; CLIFFORD SHANNON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:14-cv-02749-JKB)


Submitted:   February 23, 2017            Decided:     March 3, 2017


Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael C. Worsham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Craig Worsham appeals the district court’s order

entering default judgment in his favor on some of his claims,

while denying judgment on other claims.                            Pursuant to Fed. R.

Civ. P. 55(a), when a party against whom judgment is sought has

failed to plead, the clerk must enter the party’s default.                               The

court may then enter a default judgment upon the motion of a

party,    and       may   conduct     hearings       to     determine    the    amount   of

damages.      Fed. R. Civ. P. 55(b)(2).

       “The     defendant,       by    his     default,       admits    the    plaintiff’s

well-pleaded allegations of fact.”                          Ryan v. Homecomings Fin.

Network, 253 F.3d 778, 780 (4th Cir. 2001) (internal quotation

marks omitted).            “The court must, therefore, determine whether

the well-pleaded allegations in the [] complaint support the

relief sought in [the] action.”                     Id.     “‘[A] defendant’s default

does   not     in    itself      warrant     the     court    in    entering    a    default

judgment.       There must be a sufficient basis in the pleadings for

the judgment entered.’”               DIRECTV, Inc. v. Pernites, 200 F. App’x

257,   258     (4th       Cir.   2006)     (No.      04-2483)      (quoting     Nishimatsu

Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.

1975)).       “Further, a ‘defendant is not held to admit facts that

are not well-pleaded or to admit conclusions of law.’”                              DIRECTV,

200 F. App’x at 258 (citing Nishimatsu, 515 F.2d at 1206)).                              We

have    thoroughly         reviewed      the       record    and    conclude     that    the

                                               2
district    court     did    not    commit       reversible    error    in     entering

default    judgment    on    some       of   Worsham’s      claims,    while    denying

judgment in his favor on his remaining claims.

     Accordingly, we affirm the district court’s order and deny

Worsham’s    motions        for     costs        and   to     compel     answers     to

interrogatories     in      aid    of   execution.       We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             3